Case 19-10655-JKO   Doc 54-1   Filed 06/14/19   Page 1 of 5




         EXHIBIT A
                                             Case 19-10655-JKO         Doc 54-1     Filed 06/14/19    Page 2 of 5




                                    1

                                    2
                                                                  STATE OF OREGON
                                    3              DEPARTMENT OF CONSUMER AND BUSINESS SERVICES
                                                         DIVISION OF FINANCIAL REGULATION
                                    4

                                    5 In the Matter of:                                   Case No. DM-19-0014
                                    6 CONSUMER ADVOCACY CENTER INC.                       FINAL ORDER TO CEASE AND
                                      dba PREMIER STUDENT LOAN CENTER,                    DESIST, ENTERED BY DEFAULT
                                    7
                                                        Respondent.
                                    8

                                    9          On February 14, 2019, the Director of the Department of Consumer and Business

                                   10 Services for the State of Oregon (“the Director”), through the Division of Financial

                                   11 Regulation (“the Division”), properly served Respondent, Consumer Advocacy Center Inc.

                                   12 (“CAC”) dba Premier Student Loan Center (“PSLC”), and Respondent’s attorneys an

                                   13 Order to Cease and Desist and Notice of Right to an Administrative Hearing (“Notice

                                   14 Order”) via regular and certified United States mail at the following addresses:

                                   15          A. 173 Technology Dr. Ste 202, Irvine, CA 92618;

                                   16          B. 777 E. Sierra Madre Ave., Azusa, CA 91702; and
Division of Financial Regulation
350 Winter Street NE, Suite 410




                                   17          C. 1855 Griffin Road, Suite A-350, Ft. Lauderdale, FL 33004.
Labor and Industries Building

Telephone: (503) 378-4387




                                   18          On February 21, 2019, the Director, through the Division, also personally served
Salem, OR 97301-3881




                                   19 the Notice Order on Respondent through the Oregon Secretary of State at 255 Capitol

                                   20 Street NE, Suite 151, Salem, OR 97310.

                                   21          The Notice Order offered Respondent an opportunity for a hearing, if requested in

                                   22 writing within 20 days. The Notice Order further informed Respondent that if a hearing

                                   23 was not conducted because Respondent did not timely request a hearing or other otherwise

                                   24 defaulted, then the designated portion of the Division’s file, which includes all materials

                                   25 Respondent submitted, would automatically become part of the contested case record to

                                   26 prove a prima facie case. Respondent has not made a written request for a contested

                                        Page 1 of 4 – FINAL ORDER                                  CAC dba PSLC – DM-19-0014
                                              Case 19-10655-JKO           Doc 54-1     Filed 06/14/19    Page 3 of 5




                                    1 hearing, and the time to do so has expired.

                                    2             After considering the relevant portions of the Division’s file in this matter, the
                                    3 Director finds that the record proves a prima facie case.

                                    4             Now, therefore, the Director makes the following Findings of Fact and Conclusions
                                    5 of Law and issues the following Order.

                                    6                                      FINDINGS OF FACT
                                    7             The Director FINDS that:
                                    8        1.      CAC is a California corporation doing business as PSLC. Its principal place of
                                    9 business is at 173 Technology Dr., Ste 202, Irvine, CA 92618.

                                   10        2.      Respondent’s president is Albert Kim.
                                   11        3.      Respondent is a document preparation company. For a fee, it provides
                                   12 assistance to consumers who wish to apply for the various student loan repayment,

                                   13 consolidation, and forgiveness programs of the U.S. Department of Education (“DOE”).

                                   14        4.      Respondent is neither registered with the Oregon Secretary of State to do
                                   15 business in Oregon nor registered with the Oregon Division of Financial Regulation (“the

                                   16 Division”) as a debt management service provider (“DMSP”).
Division of Financial Regulation
350 Winter Street NE, Suite 410




                                   17        5.      On or about December 9, 2016, Respondent agreed via written contract
Labor and Industries Building

Telephone: (503) 378-4387




                                   18 (“Contract”) to provide its services to JD, an Oregon resident. Specifically, Respondent
Salem, OR 97301-3881




                                   19 agreed to “analyze [JD]’s situation, review the information provided by [JD], and complete

                                   20 the application forms required for the DOE program(s) that have been selected by [JD].”

                                   21 Respondent further agreed to “prepare for filing an application to initiate a federal student

                                   22 loan consolidation through the DOE on behalf of [JD], or alternatively and at [JD]’s option,

                                   23 identify and apply for other DOE-sponsored programs suitable for [JD].”

                                   24        6.      The Contract included a fee payment schedule that charged JD an enrollment
                                   25 fee totaling $899 to be paid in four installments of $224.75, and a monthly recurring fee of

                                   26 $10 to be paid from May 10, 2017 to December 10, 2036.

                                        Page 2 of 4 – FINAL ORDER                                     CAC dba PSLC – DM-19-0014
                                              Case 19-10655-JKO          Doc 54-1     Filed 06/14/19    Page 4 of 5




                                    1        7.      On or about December 9, 2016, JD made his first payment of $224.75, which
                                    2 Respondent eventually refunded.

                                    3        8.      On or about January 16, 2019, Respondent filed for Chapter 11 bankruptcy in
                                    4 the United States Bankruptcy Court in the Southern District of Florida, Case No. 19-10655-

                                    5 JKO.

                                    6                                   CONCLUSIONS OF LAW
                                    7             The Director CONCLUDES that:
                                    8        9.      Because the Director has reason to believe that Respondent violated the Oregon
                                    9 Debt Management Service Provider Law, the Director is authorized under ORS

                                   10 697.825(1)(a) to order Respondent to cease and desist from violating the Oregon Debt

                                   11 Management Service Provider Law.

                                   12       10.      By agreeing to assist JD in applying to one or more of DOE’s student loan
                                   13 repayment, consolidation, and forgiveness programs as described in Paragraphs 5 to 7 of

                                   14 this Order, Respondent modified or offered to modify the terms and conditions of an

                                   15 existing loan from or obligation to a third party.

                                   16       11.      By modifying or offering to modify terms and conditions of an existing loan
Division of Financial Regulation
350 Winter Street NE, Suite 410




                                   17 from or obligation to a third party, Respondent performed a debt management service as
Labor and Industries Building

Telephone: (503) 378-4387




                                   18 defined in ORS 697.602(2)(c).
Salem, OR 97301-3881




                                   19       12.      By performing a debt management service without being registered with the
                                   20 Division as a DMSP, Respondent violated ORS 697.612(1)(a).

                                   21       13.      By charging JD an initial fee of $224.75, Respondent violated ORS
                                   22 697.692(1)(a), which prohibits a DMSP from charging more than a $50 initial fee.

                                   23                                            ORDER
                                   24          Now therefore, the Director issues the following:
                                   25       14.      As authorized by ORS 697.825(1)(a), the Director hereby ORDERS
                                   26 Respondent to CEASE AND DESIST from violating the Oregon Debt Management

                                        Page 3 of 4 – FINAL ORDER                                    CAC dba PSLC – DM-19-0014
                                              Case 19-10655-JKO          Doc 54-1      Filed 06/14/19      Page 5 of 5




                                    1 Service Provider Law, including engaging in unregistered DMSP activity in Oregon, or

                                    2 soliciting or advertising the availability of such activity, without first obtaining the requisite

                                    3 registration or license from the Division.

                                    4       15.      This is a “Final Order” under ORS 183.310(6)(b). Subject to that provision, the
                                    5 entry of this Order does not limit further remedies which may be available to the Director

                                    6 under Oregon law.

                                    7             SO ORDERED this      14th   day of     March                      , 2019.
                                    8
                                                                        CAMERON C. SMITH, Director
                                    9                                   Department of Consumer and Business Services

                                   10
                                                                               /s/ Dorothy Bean
                                   11
                                                                        Dorothy Bean, Chief of Enforcement
                                   12                                   Division of Financial Regulation

                                   13

                                   14                        NOTICE OF RIGHT TO JUDICIAL APPEAL
                                   15             Except as provided ORS 697.825(2)(e), you may be entitled to judicial review of

                                   16 this Order under ORS 183.482. You may request judicial review by filing a petition with
Division of Financial Regulation
350 Winter Street NE, Suite 410




                                   17 the Court of Appeals in Salem, Oregon, within 60 days from the date this Order is served.
Labor and Industries Building

Telephone: (503) 378-4387




                                   18
Salem, OR 97301-3881




                                                           [The remainder of this page is intentionally left blank.]
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                        Page 4 of 4 – FINAL ORDER                                      CAC dba PSLC – DM-19-0014
